DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the species a) trans-resveratrol polysaccharide of formula (1) and b) fine particle titanium dioxide, in the reply filed on 3/11/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamada (US 2015/0098987), cited on the 9/24/2021 IDS.
Hamada discloses a trans-resveratrol polysaccharide and compositions comprising said compound.
Formulation example 6 of Hamada discloses an emulsification foundation (reading on emulsified cosmetic composition) comprising titanium-dioxide (reading on UV protection, scattering and/or UV absorbing agent as recited by instant claims 1 and 4) and resveratrol polysaccharide.  Hamada teaches the resveratrol used in the formulation includes compounds from above examples, such as trans-
Regarding claims 2-3: trans-resveratrol-3-O-β-D-diglucoside is taught to have the following structure, which reads on the claimed formula I wherein n=1 and has the required β- and α-linkages:

    PNG
    media_image1.png
    218
    628
    media_image1.png
    Greyscale
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada (US2015/0098987) and Ishii (US2003/0180232).
Hamada discloses a trans-resveratrol polysaccharide and compositions comprising said compound.
Formulation example 6 of Hamada discloses an emulsification foundation (reading on emulsified cosmetic composition) comprising titanium-dioxide (reading on UV protection, scattering and/or UV absorbing agent as recited by instant claims 1 and 4) and resveratrol polysaccharide.  Hamada teaches the resveratrol used in the formulation includes compounds from the above examples, such as trans-resveratrol-3-O-β-D-diglucoside, this a skilled artisan would immediately envisage a composition comprising titanium dioxide and trans-resveratrol-3-O-β-D-diglucoside.
Regarding claims 2-3: trans-resveratrol-3-O-β-D-diglucoside is taught to have the following structure, which reads on the claimed formula I wherein n=1 and has the required β- and α-linkages:

    PNG
    media_image1.png
    218
    628
    media_image1.png
    Greyscale
.

However, Hamada does not teach the use of fine particle titanium oxide having a hydrophobized surface and a particle size ranging  5-100nm as recited by instant claims 5-7.
Ishii discloses cosmetic compositions having excellent ultraviolet protection against both UVA and UVB, causing neither unpleasant whitening to the applied skin nor skin irritation, and ensuring good feeling on use and high safety and high stability without causing decomposition of the ingredient blended in the cosmetic.  This is obtained by using fine particulate titanium oxide and fine particulate zinc oxide 
Ishii found that the sole use of titanium oxide gives a sufficiently high SPF but cannot be satisfied in preventing the unpleasant whitening and the sole use of zinc oxide can give neither sufficiently high SPF nor UVB protection effect, nevertheless, when particulate titanium oxide and particulate zinc oxide each coated with a certain dense silica film and having a primary particle size of 0.01 to 0.2 µm are used in combination and blended at a mass ratio of particulate titanium oxide to particulate zinc oxide of 1:4 to 2:3, the obtained cosmetic composition can be synergistically elevated in the ultraviolet protection effect, maintain the same high SPF of 30 or more as in the sole use of titanium oxide, be free of generation of the unpleasant whitening on the applied skin, be extremely reduced in the skin irritation and ensure excellent feeling on use and high safety and stability while preventing the decomposition of ingredients blended in cosmetics, such as organic ultraviolet absorber [0008].
Ishii further teaches the surfaces of the silica coated titanium oxide and zinc oxide to be made hydrophobic by use of a hydrophobizing agent [0020-0021].
It would have been prima facie obvious to a person of ordinary skill in the art to modify the teaching of Hamada with those of Ishii and substitute the titanium oxide in Hamada with fine particulate titanium oxide and zinc oxide mix, having a hydrophobic surface, as taught by Ishii as this is taught to result in an improved composition having high SPF and be free of unpleasant whitening on the applied skin, be extremely reduced in the skin irritation and ensure excellent feeling on use and high safety and stability.  One of skill in the art would have a reasonable expectation of success as both Hamada and Ishii teaches cosmetic formulations, specifically foundations (Ishii – [0031]) comprising titanium oxide.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613